DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-21 are allowed.
Claims 1, 20-21 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
receive an audio stream; determine a plurality of acoustic representations of the audio stream, wherein each acoustic representation of the plurality of acoustic representations corresponds to a respective frame of the audio stream; 
obtain a respective plurality of scores indicating whether each respective frame of the audio stream is directed to the electronic device, wherein the obtaining comprises: determining, using a triggering model operating on the electronic device, for each acoustic representation, a score indicating whether the respective frame of the audio stream is directed to the electronic device; 
determine, based on the respective plurality of scores, a likelihood that the audio stream is directed to the electronic device; 
determine whether the likelihood is above or below a threshold; and 
in response to determining that the likelihood is below the threshold, cease to process the audio stream.
Soltau (US 2018/0174576) teaches methods, systems, and apparatus, including computer programs encoded on computer storage media for large vocabulary continuous speech recognition. One method includes receiving audio data representing an utterance of a speaker. Acoustic features of the audio data are provided to a recurrent neural network trained using connectionist temporal classification to estimate likelihoods of occurrence of whole words based on acoustic feature input. Output of the recurrent neural network generated in response to the acoustic features is received. The output indicates a likelihood of occurrence for each of multiple different words in a vocabulary. A transcription for the utterance is generated based on the output of the recurrent neural network. The transcription is provided as output of the automated speech recognition system.
However, Soltau does not teach the invention as claimed, especially obtain a respective plurality of scores indicating whether each respective frame of the audio stream is directed to the electronic device, wherein the obtaining comprises: determining, using a triggering model operating on the electronic device, for each acoustic representation, a score indicating whether the respective frame of the audio stream is directed to the electronic device; 
determine, based on the respective plurality of scores, a likelihood that the audio stream is directed to the electronic device; 
determine whether the likelihood is above or below a threshold; and 
in response to determining that the likelihood is below the threshold, cease to process the audio stream.
Sak (US 2016/0372119) teaches methods, systems, and apparatus, including computer programs encoded on computer storage media for learning pronunciations from acoustic sequences. One method includes receiving an acoustic sequence, the acoustic sequence representing an utterance, and the acoustic sequence comprising a sequence of multiple frames of acoustic data at each of a plurality of time steps; stacking one or more frames of acoustic data to generate a sequence of modified frames of acoustic data; processing the sequence of modified frames of acoustic data through an acoustic modeling neural network comprising one or more recurrent neural network (RNN) layers and a final CTC output layer to generate a neural network output, wherein processing the sequence of modified frames of acoustic data comprises: sub sampling the modified frames of acoustic data; and processing each subsampled modified frame of acoustic data through the acoustic modeling neural network. 
However, Sak does not teach the invention as claimed, especially obtain a respective plurality of scores indicating whether each respective frame of the audio stream is directed to the electronic device, wherein the obtaining comprises: determining, using a triggering model operating on the electronic device, for each acoustic representation, a score indicating whether the respective frame of the audio stream is directed to the electronic device; 
determine, based on the respective plurality of scores, a likelihood that the audio stream is directed to the electronic device; 
determine whether the likelihood is above or below a threshold; and 
in response to determining that the likelihood is below the threshold, cease to process the audio stream.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675